—Order unanimously reversed on the law with costs and motion denied. Memorandum: This Court has repeatedly stated that, absent special, unusual or extraordinary circumstances spelled out factually, the motion court lacks discretion to permit further discovery after the note of issue and statement of readiness have been filed (see, e.g., Laudico v Sears, Roebuck & Co., 125 AD2d 960, 961; Gray v Crouse-Irving Mem. Hosp., 107 AD2d 1038, 1039-1040; Niagara Falls Urban Renewal Agency v Pomeroy Real Estate Corp., 74 AD2d 734, appeal dismissed 50 NY2d 842). The record is devoid of evidence of special or unusual circumstances, and Supreme Court should have denied defendant’s untimely request for further discovery. (Appeal from Order of Supreme Court, Erie County, Wolfgang, J.—Discovery.) Present—Den-man, P. J., Callahan, Balio, Boomer and Boehm, JJ.